DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendments filed 21 Oct 2019 have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35, 41 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Bertani (USP 10,267,125) in view of George (USP 5,050,679).
Regarding claim 35, Bertani discloses a system for contaminant extraction (Fig 1 #1) in a borehole (#9) extending from a surface (Fig 1) of the Earth through a water permeable layer (#3) and into an underlying production zone (#6), the system comprising: 
the borehole (#9) and extending (Fig 1) through the water permeable layer (#3); 
a production pipe (#7) located within the borehole and extending (Fig 1) towards the production zone (#6); 
a filter assembly (#11), at least part of which occupies at least part of an intermediate zone (interpreted as annulus around production tubing and casing) between the outer casing and the production pipe, wherein the filter assembly is 
a lower filtering stage configured (Col 3 line 1-4 – “at least one component or compound of the fracturing fluid” and “fracturing fluid which can include water mixed with sand and other chemicals” – Col 1 line 26) to filter solid and liquid contaminants; and 
an upper filtering stage (Fig 2) and configured (“rising gases below the funnel are received into the inlet and channeled to the outlet towards the filter means” – col 2 line 54) to filter gaseous contaminants migrating from the production zone through the lower filtering stage (“Preferably filter assemblies are located and coupled to each other until the uppermost filter assembly is provided above a location in the water permeable layer #3 where leaking gases may cause unwanted contamination” – Col 10 line 3; 
wherein the intermediate zone is sealed off (“this allows the bell to expand up against the side walls of the borehole and form an effective seal to reduce leakage of contaminates” – Col 13 line 40) to prevent the uncontrolled leakage of gaseous contaminants from the intermediate zone and the upper filtering stage is in fluid communication with the sealed off intermediate zone.  

George teaches that it is well-known to use casing within the borehole to support the bore and prevent collapse of the bore (Col 1 line 10).
It would have been obvious on one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of George, to modify the borehole of Bertani with a casing for the purpose of adding support to the borehole and to prevent the collapse of the borehole.
Bertani discloses “a vacuum pump at the surface (not shown) creates a vacuum through the filter assembly, drawing the contaminates up through the funnel and into the filter via the one way valves. The filters capture the contaminates and filtered fluid and gas travels up through the annular voids to the surface via the remaining filter assemblies” - ¶0109:5; however does not explicitly disclose wherein the upper filtering stage is located externally of the borehole, as recited.
 It would have been obvious to one having ordinary skill in the art before the effective filing date to relocate the upper filtering state to be external of the borehole for the purpose to reduce durability issues, size restrictions, ease of changing filters and ultimately lowering the cost of operation. Moving the operational location of the upper filtering state is a design consideration within the skill of the art. 
Additionally for claim 41, Bertani of the combination discloses 
a pump (Col 13 line 25 – “a vacuum pump at the surface creates a vacuum through the filter assembly, drawing the contaminates up through the funnel and into the 
Regarding claim 48, Bertani of the combination discloses a “system for extracting shale gas” – abstract. It is well-known that shale gas is natural gas trapped within the tiny pore spaces in shale formations. It is a hydrocarbon gas mixture, consisting mainly of methane –(https://www.chemistryviews.org/details/education/1316813/What_is_Shale_Gas_How_Does_Fracking_Work.html).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Bertani in view of George and Evans et al. (USP 4,553,429).
Regarding claim 42, Bertani discloses a method for contaminant extraction in a borehole (#9) extending from a surface (Fig 1) of the Earth through a water permeable layer (#3) and into an underlying production zone (#6), the borehole extending (Fig 1) through the 060898-5023-US4Preliminary Amendmentwater permeable layer [#3], and a production pipe (#7) within the casing and extending towards (Fig 1) the production zone, the method including; 
providing a filter assembly (#21), at least part of which occupies at least part of an intermediate zone (interpreted as annulus outside of production tubing) between the outer casing and the production pipe, to capture contaminants (Col 1 line 55 – “filter means is provided at and/or below the water permeable layer to capture at least one contaminant before it enters the water permeable layer”) before they enter the water permeable layer or before they are released into the atmosphere, the filter assembly including: 

an upper filtering stage configured (“rising gases below the funnel are received into the inlet and channeled to the outlet towards the filter means” – col 2 line 54) to filter gaseous contaminants migrating from the production zone through the lower filtering stage and including at least one upper stage filtering module (Col 6 line 61 – filter assemblies #21 can be connected to one another, end to end, to form an indefinite length of coupled filter assemblies”); 
fitting (Fig 11) the at least one lower stage filtering module (#21) between the outer casing (Fig 11) and the production pipe (#7); 
lowering (Col 9 line 50) the at least one lower stage filtering module down the borehole towards the production zone; 
sealing (Col 9 line 59 – “where the filter is expandable, the filter portion is expanded”) the intermediate zone to prevent the uncontrolled leakage of contaminants from the intermediate zone; and 
extracting (Col 5 line 44 – “a water permeable layer #3 overlies the area where the shale gas is extracted”) filtered gas though the upper filtering stage into an overlying collection zone for further collection and processing.  
Bertani does not explicitly disclose wherein the borehole includes an outer casing cemented within the borehole.

It would have been obvious on one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of George, to modify the borehole of Bertani with a casing for the purpose of adding support to the borehole and to prevent the collapse of the borehole.
Bertani discloses several embodiments wherein the filter assembly is lowered in the borehole (Col 7 line 46, Col 8 line 1 and 17, Col 9 line 50 and Col 10 line 2 and 17) and it may be argued that the filter assemblies are independent of the drillstring; however Bertani does not explicitly disclose lowering the at least one lower stage filtering module down the borehole on a cable arrangement.
Evans teaches (Col 4 line 55) – “drilling cable #24 is reeved around the crown block #22 and extends downward to a traveling block #26 which supports the drill string #20. One end of the drilling cable extends down to the drawworks #21. The drawworks are used to reel the drilling cable in and out. This causes the traveling block to move upward or downward, resulting in vertical movement of the drill string within the borehole”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Evans, to modify the method of Bertani to include the step of lowering the filter assembly down the borehole on a cable arrangement as was the conventional and typical method of the time.
Allowable Subject Matter
Claim(s) 36-40 and 43-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record comprises Bertani – considered the best art available, Lehrling and Scudder. The prior art discloses a ‘Shale Gas Extraction’ (title Bertani) comprising a filtering assembly to prevent the uncontrolled leakage of gaseous contaminants from the borehole to a water permeable layer and/or before they are released into the atmosphere; however does not disclose the filtering assembly as specifically recited in claim(s) 36-40 and 43-47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lehrling (US 20160032693) discloses system and method for filtering a production stream downhole that involves creating a basepipe annulus and a casing annulus and forcing the production stream through a filter between the casing annulus and the base pipe annulus before combining the production stream with a previously filtered production stream – abstract. However is generally concerned with filtering sand and debris from the production stream. Reciting “the system #100 is typically upstream of sensitive components that may be subject to wear if exposed to an unfiltered 
Scudder et al. (USP 5,673,752) discloses a Method and Apparatus for Producing Gas from a Formation Containing both Gas and Water – title. However the invention is directed to separating water from the gas below the surface of the ground so that only gas is produced at the surface with the water being separated and retained within the wellbore to create hydrostatic pressure that is used in assisting the separation and gas production process – and does not disclose wherein uncontrolled leakage of gaseous contaminants are prevented. Further disclosing a two part filter (perforated and unperforated housing) where the perforated housing is unlike the recited claim and does not filter solids and fluids but rather allows fluids to pass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        22 Mar 2021